*296The opinion of the court was delivered by
Gibson, C. J.
The bail in an appeal is not subject to the practice in reference to special bail. Where the appellee is dissatisfied, his course is a rule for additional bail; but where, as here, the court is of opinion that the bail is sufficient, there is an end of the matter. The allegation that the justification was before an aider-man, is inaccurate in point of fact. The affidavit of sufficiency was merely sworn to before the alderman, who did nothing more than administer the oath, as under his general powers he might well do. But even were the appeal erroneously taken, the appellee precluded himself from insisting on it. Whether erroneously or not, it was actually taken, and could not be treated as a nullity, without having been formally quashed. Bail may be dispensed with altogether, and it has been repeatedly determined that the appellee does dispense with it by suffering a term to pass without objection. Here there was an appeal actually taken which is still depending; and the execution having issued without a valid or existing judgment to support it, was properly quashed.
Order of the Common Pleas affirmed.